                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 1 of 11




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      IN RE: HARD DISK DRIVE                         Case No. 19-md-02918-MMC
                                         SUSPENSION ASSEMBLIES
                                  8      ANTITRUST LITIGATION
                                                                                        ORDER GRANTING DEFENDANTS'
                                  9                                                     MOTION TO DISMISS END-USER
                                                                                        PLAINTIFFS' CONSOLIDATED CLASS
                                  10                                                    ACTION COMPLAINT AND
                                                                                        RESELLER PLAINTIFFS'
                                  11                                                    CONSOLIDATED AMENDED
                                                                                        COMPLAINT; AFFORDING
                                  12                                                    PLAINTIFFS LEAVE TO AMEND
Northern District of California
 United States District Court




                                         This Document Relates to:
                                  13
                                         END-USER ACTIONS and
                                  14     RESELLER ACTIONS
                                  15

                                  16

                                  17

                                  18          Before the Court is defendants NHK Spring Co., Ltd., NHK International

                                  19   Corporation, NHK Spring (Thailand) Co., Ltd., NAT Peripheral (Dong Guan) Co, Ltd.,

                                  20   NAT Peripheral (H.K.) Co., Ltd., TDK Corporation, Magnecomp Precision Technology

                                  21   Public Co, Ltd., Magnecomp Corporation, SAE Magnetics (H.K.) Ltd., and Hutchinson

                                  22   Technology Inc.'s Motion, filed April 17, 2020, "to Dismiss (1) End-Users' Consolidated

                                  23   Class Action Complaint and (2) Reseller Plaintiffs' Consolidated Amended Complaint."

                                  24   End-User Plaintiffs and Reseller Plaintiffs have filed opposition, to which defendants have

                                  25   replied. Having read and considered the papers filed in support of and in opposition to

                                  26   the motion, the Court rules as follows.1

                                  27
                                              1
                                  28              By order filed July 10, 2020, the Court took the matter under submission.
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 2 of 11




                                  1                                             BACKGROUND

                                  2             Plaintiffs, in their respective operative complaints, specifically, End-User Plaintiffs'

                                  3    Consolidated Class Action Complaint ("End-User Compl.") and Reseller Plaintiffs'

                                  4    Corrected Consolidated Amended Complaint ("Reseller AC"), assert claims based on

                                  5    their allegations that defendants engaged in a conspiracy to fix the prices of "hard disk

                                  6    drive ('HDD') suspension assemblies." (See End-User Compl. ¶ 1; Reseller AC ¶ 1.) 2

                                  7             Plaintiffs allege "HDDs use magnetism to write, retrieve and store vast amounts of

                                  8    information electronically." (See End-User Compl. ¶ 87; Reseller AC ¶ 43.) "HDDs are

                                  9    comprised of, among other things, spinning magnetic disks and magnetic heads that fly

                                  10   over the disks, reading and writing the information contained on the disks." (End-User

                                  11   Compl. ¶ 88; Reseller AC ¶ 44.) "HDD suspension assemblies hold the magnetic heads

                                  12   in position over the disks," and, consequently, are "essential to the functioning of HDDs."
Northern District of California
 United States District Court




                                  13   (End-User Compl. ¶ 88; Reseller AC ¶ 44.)

                                  14            According to plaintiffs, defendants sold HDD suspension assemblies to HDD

                                  15   manufacturers or their "foreign subsidiaries," which manufacturers, in turn, sold HDDs

                                  16   either as "stand-alone devices" or to companies that incorporated HDDs into other

                                  17   products, such as computers. (See End-User Compl. ¶¶ 149-153; see also Reseller AC

                                  18   ¶ 45.)

                                  19            End-User Plaintiffs, comprising forty-seven individuals, each allegedly purchased

                                  20   for his or her own use "at least one [f]inished [p]roduct containing HDD suspension

                                  21   assemblies manufactured or sold by at least one [d]efendant." (See End-User Compl.

                                  22   ¶¶ 18-64, 86.) Reseller Plaintiffs, comprising four companies and one individual, each

                                  23   allegedly purchased "for resale" at least "one HDD suspension assembly indirectly from

                                  24   at least one [d]efendant." (See Reseller AC ¶¶ 22-26, 105.) Plaintiffs allege they each

                                  25

                                  26            2
                                                 Defendants, for purposes of the instant motion, do not challenge the sufficiency
                                  27   of plaintiffs' allegations that a price-fixing conspiracy existed, and, consequently, the
                                       Court does not set forth herein plaintiffs' factual allegations in support of the existence of
                                  28   such conspiracy.

                                                                                        2
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 3 of 11




                                  1    paid "inflated" prices because the prices defendants charged their customers were

                                  2    "passed on" to plaintiffs. (See End-User Compl. ¶ 166; Reseller AC ¶ 117.)

                                  3           Based on the above allegations, End-User Plaintiffs and Reseller Plaintiffs, on

                                  4    their own behalf and on behalf of putative class members, bring claims asserting

                                  5    (1) violations of the Sherman Act, (2) violations of numerous state antitrust statutes,

                                  6    (3) violations of numerous states consumer protection statutes, and (4) "unjust

                                  7    enrichment" under the laws of numerous states.

                                  8                                            DISCUSSION

                                  9           Defendants argue each claim asserted by End-User Plaintiffs and Reseller

                                  10   Plaintiffs is subject to dismissal.

                                  11          At the outset, the Court notes that Reseller Plaintiffs, in their opposition to the

                                  12   instant motion, (1) "withdraw their claims under Alaska and Alabama law" (see Pls.' Opp.
Northern District of California
 United States District Court




                                  13   at 20:12) and (2) "voluntarily dismiss their claim under the Vermont consumer protection

                                  14   statute" (see Pls.' Opp. at 27:6-7). Accordingly, to the extent defendants' motion seeks

                                  15   dismissal of those claims, the motion will be granted as unopposed.

                                  16          The Court next turns to defendants' arguments as to the remaining claims.

                                  17   A. Standing

                                  18          To satisfy Article III's standing requirements, a "plaintiff must have (1) suffered an

                                  19   injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and

                                  20   (3) that it is likely to be redressed by a favorable judicial decision." See Spokeo, Inc. v.

                                  21   Robins, 136 S. Ct. 1540, 1547 (2016). "Where, as here, a case is at the pleading stage,

                                  22   the plaintiff must clearly allege facts demonstrating each element." Id. (internal quotation,

                                  23   alteration and citation omitted).

                                  24          1. Injury In Fact

                                  25          As noted, plaintiffs allege they paid "inflated" prices for the products they

                                  26   purchased. (See End-User Compl. ¶ 166; Reseller AC ¶ 117.) Defendants, for purposes

                                  27   of the instant motion, do not challenge that allegation.

                                  28   //
                                                                                      3
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 4 of 11




                                  1           2. Fairly Traceable

                                  2           Defendants argue plaintiffs have not pleaded sufficient facts to support a finding

                                  3    that plaintiffs' claimed injury, overpaying for the product(s) each plaintiff purchased, is

                                  4    fairly traceable to the alleged price-fixing conspiracy.

                                  5           To sufficiently plead traceability in an indirect purchaser action, the plaintiff must

                                  6    allege facts to support a finding that defendants "overcharged" the individuals or entities

                                  7    who purchased directly from them and that "some or all of that overcharge was passed

                                  8    on" to each plaintiff "through each of the various intermediate levels of the distribution

                                  9    chain." See Jones v. Micron Technology Inc., 400 F. Supp. 3d 897, 907 (N.D. Cal. 2019);

                                  10   In re Automobile Parts Antitrust Litig., 29 F. Supp. 3d 982, 997 (E.D. Mich. 2014) (same).

                                  11          Here, plaintiffs allege, defendants agreed to, and did, fix the prices of suspension

                                  12   assemblies they charged companies who purchased directly from them, which direct
Northern District of California
 United States District Court




                                  13   purchasers are identified by plaintiffs as HDD manufacturers, specifically, Seagate

                                  14   Technology, LLC, Western Digital Corporation, Toshiba Electronics & Device Storage

                                  15   Corporation, Hitachi Global Storage Technologies, and Samsung Electronics Co., or their

                                  16   "foreign subsidiaries." (See, e.g., End-User Compl. ¶¶ 89, 135, 152; Reseller AC ¶¶ 5,

                                  17   45, 77.) Defendants do not challenge the sufficiency of plaintiffs' allegations that direct

                                  18   purchasers were overcharged by defendants. Rather, defendants challenge the

                                  19   sufficiency of plaintiffs' allegations that the asserted overcharge paid by direct purchasers

                                  20   was passed on through the chain of distribution to plaintiffs.

                                  21          In that respect, plaintiffs allege the following: "HDD manufacturers and other

                                  22   purchasers of HDD suspension assemblies passed on inflated prices to [p]laintiffs and

                                  23   members of the Classes." (See End-User Compl. ¶ 166; Reseller AC ¶ 117.) As noted,

                                  24   however, a plaintiff must "clearly allege facts" demonstrating each element of standing,

                                  25   see Spokeo, 136 S. Ct. at 1547, and plaintiffs' respective pleadings fail to include facts to

                                  26   support the above-quoted conclusion, see, e.g., Los Gatos Mercantile, Inc. v. E.I. DuPont

                                  27   de Nemours, 2015 WL 4755335, at *15 (N.D. Cal. August 11, 2015) (dismissing for lack

                                  28   of standing indirect purchaser's claims, where plaintiffs did not "allege facts showing that
                                                                                      4
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 5 of 11




                                  1    the resulting overcharges to [direct purchasers] were passed down").

                                  2           The respective pleadings contain no facts from which each participant in the chain

                                  3    of distribution can be identified, beginning with the direct purchasers and continuing

                                  4    through the chain. Although plaintiffs identify large numbers of products containing

                                  5    suspension assemblies that an end-user or reseller might purchase (see End-User

                                  6    Compl. ¶¶ 1, 83, 87, 89-90, 167; Reseller AC ¶¶ 2, 43, 45, 151), and what appear to be

                                  7    numerous possible chains of distribution for those products (see End-User Compl. ¶¶ 65-

                                  8    74, 83.b, 135, 137, 149-53; Reseller AC ¶¶ 3, 5, 27- 36, 45-46, 77), plaintiffs do not

                                  9    allege the type(s) of product(s) any named plaintiff purchased and from whom in the

                                  10   chain of distribution any named plaintiff made such purchase(s) (see End-User Compl.

                                  11   ¶¶ 18-64; Reseller AC ¶¶ 22-26). See Jones, 400 F. Supp. 3d at 907-08 (dismissing

                                  12   antitrust claims for lack of standing, where indirect purchasers did not "identify the
Northern District of California
 United States District Court




                                  13   pertinent [companies] or retailers who manufactured and/or sold" products to plaintiffs,

                                  14   and where plaintiffs failed to provide "detail concerning the varieties of types, makes, and

                                  15   models of the products implicated in the [c]omplaint"); In re Magnesium Oxide Antitrust

                                  16   Litig., 2011 WL 5008090, at *7 (D. N.J. October 20, 2011) (dismissing antitrust claims for

                                  17   lack of standing, where indirect purchasers "fail[ed] to specify" products they purchased).

                                  18          Nor do the respective pleadings contain facts setting forth directly, or from which a

                                  19   reasonable inference can be drawn, that each participant in the chain necessarily passed

                                  20   on the asserted overcharge to the next participant. See Jones, 400 F. Supp. 3d at 980

                                  21   n.2 (noting, for example, if a product "contains three components, of which [the price-

                                  22   fixed component] is one, it is more likely that an increase in [the price-fixing component's]

                                  23   price will affect the overall price of the [product] than if the [product] contained thirty

                                  24   components"); Magnesium Oxide, 2011 WL 5008090, at *7 (noting, as to "foreseeable

                                  25   effect" of price-fixed mineral, difference between products in which price-fixed mineral is

                                  26   "major ingredient[ ]" and products containing only "trace amounts" thereof).

                                  27          Accordingly, plaintiffs' claims are subject to dismissal for lack of standing, with

                                  28   leave to amend to cure the deficiencies identified above.
                                                                                       5
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 6 of 11




                                  1           3. Place of Purchase

                                  2           In their AC, Reseller Plaintiffs assert, albeit in a few titled Claims, violations of

                                  3    numerous state laws. Specifically, the Third Claim for Relief is based on violations of

                                  4    antitrust statutes under the laws of twenty-seven states, the Fourth Claim for Relief is

                                  5    based on violations of consumer protection statutes under the laws of nine states, and

                                  6    the Fifth Claim for Relief is based on unjust enrichment under the laws of thirty-three

                                  7    states. Reseller Plaintiffs, which, as noted, consist of four companies and one individual,

                                  8    allege they made their respective purchases in five of those states, namely, California,

                                  9    Michigan, Minnesota, New York, and North Carolina. (See Reseller AC ¶¶ 22-26.)

                                  10          Defendants argue that, to the extent Reseller Plaintiffs seek relief under the laws

                                  11   of any state other than those in which they allegedly made a purchase, Reseller Plaintiffs

                                  12   lack standing.3
Northern District of California
 United States District Court




                                  13          As defendants point out, when a putative class action is brought by indirect

                                  14   purchasers, "the strong trend in this district and in other courts is to require an in-state

                                  15   purchase to establish Article III standing for state antitrust and related consumer

                                  16   protection claims" and to dismiss for lack of standing claims arising under the laws of

                                  17   states in which none of the named plaintiffs made a purchase. See In re Capacitors

                                  18   Antitrust Litig., 154 F. Supp. 3d 918, 926 (N.D. Cal. 2015) (citing cases so holding). In

                                  19   response, plaintiffs, relying on Melendres v. Arpaio, 784 F.3d 1254 (9th Cir. 2015), argue

                                  20   that the states in which the named plaintiffs made purchases is potentially relevant to

                                  21   class certification, but not to standing. Melendres, however, is readily distinguishable on

                                  22   its facts, as the named plaintiffs therein, on behalf of themselves and the members of the

                                  23   class they sought to represent, asserted claims under a single statute for injuries

                                  24   sustained in a single county. See id. at 1262-63. Here, by contrast, Reseller Plaintiffs

                                  25   seek to assert claims under the laws of various states in which they do not claim to have

                                  26
                                              3
                                  27            Defendants do not make this argument as to End-User Plaintiffs, all of whom
                                       allege claims under state laws that correspond to the states in which they allegedly
                                  28   purchased a product.

                                                                                       6
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 7 of 11




                                  1    been injured.

                                  2           Accordingly, to the extent Reseller Plaintiffs' Third, Fourth, and Fifth Claims for

                                  3    Relief are based on state laws other than California, Michigan, Minnesota, New York, and

                                  4    North Carolina, the claims are subject to dismissal for lack of standing,4 without prejudice

                                  5    to Reseller Plaintiffs' adding named plaintiffs who have standing to assert claims under

                                  6    the laws of those other states.

                                  7    B. Failure to State A Claim

                                  8           As set forth above, the Court will afford plaintiffs leave to amend their respective

                                  9    pleadings to address the above-noted deficiencies. Under such circumstances, the Court

                                  10   finds it appropriate to consider additional arguments defendants have made with respect

                                  11   to the First and Second Claims for Relief, the two federal claims alleged here.

                                  12          1. First Claim for Relief: Injunctive Relief
Northern District of California
 United States District Court




                                  13          In their respective pleadings, End-User Plaintiffs and Reseller Plaintiffs assert as

                                  14   the First Claim for Relief a claim for injunctive relief under the Clayton Act.

                                  15          Under the Clayton Act, "[a]ny person, firm, corporation, or association shall be

                                  16   entitled to sue for and have injunctive relief, in any court of the United States having

                                  17   jurisdiction over the parties, against threatened loss or damage by a violation of the

                                  18   antitrust laws." See 15 U.S.C. § 26. The violation of the antitrust laws on which plaintiffs'

                                  19   claims are based is defendants' alleged conspiracy to fix the prices of HDD suspension

                                  20   assemblies, in violation of the Sherman Act's prohibition against conspiracies "in restraint

                                  21

                                  22          4
                                                Specifically, (1) Reseller Plaintiffs' Third Claim for Relief is subject to dismissal to
                                  23   the extent it is based on violations of Arizona, Connecticut, District of Columbia, Hawaii,
                                       Iowa, Kansas, Maine, Maryland, Mississippi, Nebraska, Nevada, New Hampshire, New
                                  24   Mexico, North Dakota, Oregon, Rhode Island, South Dakota, Tennessee, Utah, Vermont,
                                       West Virginia, and Wisconsin law; (2) Reseller Plaintiffs' Fourth Claim for Relief is subject
                                  25   to dismissal to the extent it is based on violations of Arkansas, Colorado, Delaware,
                                       Florida, New Jersey, New Mexico, and South Carolina law; and (3) Reseller Plaintiffs'
                                  26   Fifth Claim for Relief is subject to dismissal to the extent it is based on violations of
                                       Arkansas, Arizona, Colorado, Connecticut, Delaware, District of Columbia, Florida,
                                  27   Hawaii, Iowa, Kansas, Maine, Maryland, Mississippi, Nebraska, Nevada, New
                                       Hampshire, New Jersey, New Mexico, North Dakota, Oregon, Rhode Island, South
                                  28   Carolina, South Dakota, Tennessee, Utah, Vermont, West Virginia, and Wisconsin law.

                                                                                       7
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 8 of 11




                                  1    of trade." See 15 U.S.C. § 1.

                                  2           Defendants argue the claim is subject to dismissal on the ground that plaintiffs fail

                                  3    to allege facts to show there is an "ongoing violation." (See Defs.' Mot. at 5.)

                                  4           To establish a Clayton Act claim for injunctive relief, the plaintiff must show "a real

                                  5    threat of future violation or a contemporary violation of a nature likely to continue to

                                  6    recur." See United States v. Oregon State Medical Society, 343 U.S. 326, 333-34 (1952)

                                  7    (affirming dismissal of Clayton Act claim for injunction, where conduct alleged to be in

                                  8    violation of antitrust laws "discontinued" prior to filing of lawsuit); see also O'Shea v.

                                  9    Littleton, 414 U.S. 488, 502 (1974) (observing "basic requisites of the issuance of

                                  10   equitable relief" include "likelihood of substantial and immediate irreparable injury").

                                  11          Plaintiffs, although alleging defendants engaged in the price-fixing conspiracy

                                  12   "from 2003 to May 2016" (see End-User Compl. ¶ 7; Reseller AC ¶ 57), do not allege that
Northern District of California
 United States District Court




                                  13   any defendant has, after May 2016, sold HDD suspension assemblies at fixed prices or

                                  14   otherwise engaged in a violation of antitrust laws. Plaintiffs also fail to allege facts from

                                  15   which it can be inferred that any defendant is likely, at some point in the future, to repeat

                                  16   the conspiratorial conduct alleged to have occurred from 2003 to 2016. See United Food

                                  17   & Commercial Workers v. Teikoku Pharma USA, Inc., 2015 WL 4397396, at *3 (N.D. Cal.

                                  18   July 17, 2015) (dismissing Clayton Act claim for injunctive relief, where plaintiffs failed to

                                  19   allege facts identifying "any ongoing or future harm caused by the alleged Sherman Act

                                  20   violations").

                                  21          In their opposition, plaintiffs rely on cases applying the principle that a defendant's

                                  22   voluntary cessation of challenged conduct does not, by itself, require dismissal of a claim

                                  23   for injunctive relief. In the cited cases, however, the defendants there, unlike here,

                                  24   allegedly were still engaging in the challenged conduct at the time the complaints were

                                  25   filed, and the issue presented was whether their subsequent "cessation" during the

                                  26   course of ongoing litigation mooted the controversy. See Friends of the Earth, Inc. v.

                                  27   Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 184, 189-94 (2000) (directing

                                  28   lower court, in case in which challenged conduct "was occurring at the time the complaint
                                                                                      8
                                        Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 9 of 11




                                  1    was filed," to determine whether defendant's subsequent "voluntary conduct" ceasing the

                                  2    challenged practice rendered case "moot"); United States v. Concentrated Phosphate

                                  3    Export Ass'n, 393 U.S. 199, 200-04 (1968) (holding, in action challenging conduct

                                  4    ongoing at time complaint was filed, case did not later become moot when defendants

                                  5    stated "it would be uneconomical for them to engage in any further joint operations").

                                  6           Accordingly, plaintiffs' respective First Causes of Action are subject to dismissal.

                                  7    The Court will, however, afford plaintiffs leave to amend to allege, if they can do so, facts

                                  8    to support a finding that injunctive relief is warranted.

                                  9           2. Second Claim for Relief: Damages

                                  10          In their respective pleadings, End-User Plaintiffs and Reseller Plaintiffs assert as

                                  11   the Second Claim for Relief a claim for treble damages under the Clayton Act, based on

                                  12   defendants' alleged violations of the Sherman Act.
Northern District of California
 United States District Court




                                  13          Under the Clayton Act, "any person who shall be injured in his business or

                                  14   property by reason of anything forbidden in the antitrust laws may sue therefor in any

                                  15   district court . . . and shall recover threefold the damages by him sustained." See 15

                                  16   U.S.C. § 15(a).

                                  17          Defendants argue that indirect purchasers of an allegedly price-fixed product

                                  18   cannot bring a claim for damages under the Clayton Act. As set forth below, the Court

                                  19   agrees.

                                  20          In Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977), the Supreme Court held that

                                  21   only "direct purchasers" could bring a claim for damages under the Clayton Act. See id.

                                  22   at 745-46. In so doing, the Supreme Court determined that "allowing indirect purchasers

                                  23   to recover using pass-on theories . . . would transform treble-damages actions into

                                  24   massive multiparty litigations involving many levels of distribution and including large

                                  25   classes of ultimate consumers remote from the defendant," see id. at 740, a result the

                                  26   Supreme Court found would impose unwarranted "burdens" on "the effective

                                  27   enforcement of the antitrust laws," see id. at 741.

                                  28   //
                                                                                      9
                                       Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 10 of 11




                                  1           Plaintiffs argue the rule set forth in Illinois Brick should be limited to cases in which

                                  2    direct purchasers are "better suited" than indirect purchasers to assert Clayton Act

                                  3    claims, and contend that, in the instant case, "the direct purchasers were primarily foreign

                                  4    companies . . . that purchased in foreign commerce . . . and therefore may not be allowed

                                  5    to bring Clayton Act claims." (See Pls.' Opp. at 20:23-28.) The Court is not persuaded

                                  6    that such an exception should be recognized.

                                  7           In Illinois Brick, the Supreme Court acknowledged that "direct purchasers

                                  8    sometimes may refrain from bringing a treble damages suit for fear of disrupting relations

                                  9    with their suppliers," see Illinois Brick, 431 U.S. at 746," but nonetheless barred suits for

                                  10   damages by all indirect purchasers. More recently, the Supreme Court, rejecting an

                                  11   argument by indirect purchasers that the rule announced in Illinois Brick should not be

                                  12   applied in cases where direct purchasers are "public utilities that pass on 100 percent of
Northern District of California
 United States District Court




                                  13   their costs to their customers," declined to "carve out exceptions." See Kansas v.

                                  14   Utilicorp United, Inc., 497 U.S. 199, 208, 216-17 (1990) (explaining that, although the

                                  15   "rationales" underlying Illinois Brick "will not apply with equal force in all cases," the

                                  16   "possibility of allowing an exception, even in rather meritorious circumstances, would

                                  17   undermine the rule"); see also Delaware Valley Surgical Supply Inc. v. Johnson &

                                  18   Johnson, 523 F.3d 1116, 1122 (9th Cir. 2008) (observing "Supreme Court jurisprudence

                                  19   has been neither vague nor ambiguous in establishing the direct purchaser rule").

                                  20          Accordingly, plaintiffs' respective Second Claims for Relief are subject to dismissal

                                  21   without leave to amend.

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                      10
                                       Case 3:19-md-02918-MMC Document 282 Filed 10/23/20 Page 11 of 11




                                   1                                       CONCLUSION

                                   2          For the reasons stated above, defendants' motion to dismiss is hereby GRANTED,

                                   3   as follows.

                                   4          1. End-User Plaintiffs' Consolidated Class Action Complaint is hereby

                                   5   DISMISSED, with leave to amend all claims with the exception of the Second Claim for

                                   6   Relief. Any such amended pleading shall be filed no later than November 20, 2020.

                                   7          2. Reseller Plaintiffs' Corrected Consolidated Amended Complaint is hereby

                                   8   DISMISSED, with leave to amend all claims with the exception of the Second Claim for

                                   9   Relief. Any such amended pleading shall be filed no later than November 20, 2020.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: October 23, 2020
Northern District of California
 United States District Court




                                                                                            MAXINE M. CHESNEY
                                  13                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                  11
